7 N.Y.3d 920 (2006)
JOSEPH GRINKORN, Appellant,
v.
JOSEPH SEELEY et al., Respondents.
Court of Appeals of New York.
Submitted November 6, 2006.
Decided December 21, 2006.
Motion, insofar as it seeks leave to appeal as against Joseph Seeley, dismissed as untimely (see CPLR 5513 [b]; Eaton v State of New York, 76 NY2d 824 [1990]); motion, insofar as it seeks leave to appeal as against Michael Williams, dismissed upon the ground that appellant has failed to demonstrate timeliness as required by section 500.22 (b) (2) of the Rules of Practice of the Court of Appeals (22 NYCRR 500.22 [b] [2]).